Name: Council Regulation (EEC) No 1314/85 of 23 May 1985 amending Regulation (EEC) No 1117/78 on the common organization of markets in dried fodder
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 27 COUNCIL REGULATION (EEC) No 1314 / 85 of 23 May 1985 amending Regulation (EEC) No 1117/ 78 on the common organization of markets in dried fodder HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for the third paragraph of Article 17 of Regulation (EEC) No 1117 / 78 : 'In the case of the products referred to in Article 1 ( a ) it shall apply for the 1985 / 86 marketing year .' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( x ), Whereas , when the Council fixed the agricultural prices for the 1985 / 86 marketing year , it devoted special attention to the dried fodder sector , which contributes towards supplying the Community with protein products ; Whereas dehydrated potatoes , referred to in Article 1 of Regulation (EEC ) No 1117 / 78 ( 2 ), as last amended by Regulation (EEC ) No 1220 / 83 ( 3 ), can contribute to such supplies ; whereas provision should therefore be made for aid for that product for the 1985 / 86 marketing year , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (!) OJ No C 94 , 15 . 4 . 1985 . ( 2 ) OJ No L 142 , 30 . 5 . 1978 , p. 1 . ( 3 ) OJ No L 132 , 21 . 5 . 1983 , p. 29 .